Name: 92/345/EEC: Commission Decision of 9 June 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Spain (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  agricultural activity;  trade policy;  health;  means of agricultural production
 Date Published: 1992-07-08

 Avis juridique important|31992D034592/345/EEC: Commission Decision of 9 June 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Spain (Only the Spanish text is authentic) Official Journal L 188 , 08/07/1992 P. 0042 - 0042COMMISSION DECISIONof 9 June 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Spain (Only the Spanish text is authentic) (92/345/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), as last amended by Directive 91/496/EEC (2), and in particular Article 3 (2) thereof, Whereas by letter dated 3 April 1992 Spain transmitted a plan to the Commission; Whereas the plan has been examined and found to meet the requirements of Directive 90/539/EEC, and in particular Annex II thereof; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Spain for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs is hereby approved. Article 2 Spain shall bring into force by 1 July 1992 the laws, regulations and administrative provisions for implementation of the plan referred to in Article 1. Article 3 This Decision is addressed to Spain. Done at Brussels, 9 June 1992. For the Commission Ray MAC SHARRY Member of the Commission